Citation Nr: 0110179	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for insomnia due to an 
undiagnosed illness.

2.  Entitlement to service connection for depression due to 
an undiagnosed illness.

3.  Entitlement to service connection for a stomach disorder 
due to an undiagnosed illness.

4.  Entitlement to service connection for multiple joint pain 
due to an undiagnosed illness.

5.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

6.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The veteran had active duty from October 1974 to October 
1978, and from December 1990 to June 1991.  He is noted to 
have served in Southwest Asia from February 1991 to May 1991.  
He also served in the Tennessee National Guard from May 1982 
through September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, it is noted that 
although the veteran has asserted entitlement to service 
connection for all his claimed disabilities except PTSD are 
due to an undiagnosed illness, the duty to assist attaches to 
the investigation of all possible in-service causes of that 
current disability, including those unknown to the veteran.  
Schroeder v. West 212 F.3d 1265, 1271 (Fed Cir. 2000).  
Therefore, any additional development warranted in the 
current case should also be undertaken both for direct and, 
if applicable, presumptive service connection of the 
veteran's disabilities, as well as on the basis of 
undiagnosed illness.

In the instant case, medical records pertaining to the 
veteran's first period of active duty service include 
treatment records for complaints of back pain, rib pain and 
neck pain between March 1977 and February 1978.  He was also 
treated inservice for nausea and epigastric pain in August 
1978, which was diagnosed as probably acute colic.  

Records obtained from the Chattanooga, Tennessee National 
Guard, from May 1982 through April 1998 also reveal 
potentially pertinent treatment.  These include March 1983 
records of treatment for a hurt right side after jumping from 
a truck, treatment in July 1984 for complaints that included 
diarrhea and sore throat and for trouble sleeping in August 
1995.  These records are unclear as to whether the veteran 
was on active duty for training at the times of treatment.  
Also, it is not clear whether all records from the veteran's 
second period of service from June 1990 and July 1991 have 
been obtained.  This period of service also encompass his 
Gulf War service from February 1991 to May 1991 and the only 
record from that time is an April 1991 redeployment 
examination.  The RO should ensure that all available service 
medical records including his Gulf War records have been 
associated with the claims file.

Moreover, the veteran was noted to still be active in the 
National Guard as recently as September 1998, as noted by the 
VA examination of the same month.  Clarification is needed as 
to the dates of active duty for training, and whether 
additional National Guard records are available beyond April 
1998.  

The Board notes that the most recent VA examinations 
addressing these multiple claims, including the general 
medical and psychiatric examinations conducted in December 
1997, appear to have been conducted without a full review of 
the claims file, to include the service medical records from 
all periods of active service.  These examinations are noted 
to have included a review of some medical records from the 
Chattanooga Outpatient Clinic, and a Persian Gulf registry 
examination from 1994, but made no reference to a review of 
other evidence in the claims file.  The diagnoses from the 
December 1997 examinations included depression, multiple 
arthralgias, dyspepsia and dysthymia.  The veteran was noted 
to have canceled further testing to determine the nature and 
etiology of his gastrointestinal complaints, and the symptoms 
could not be addressed adequately.  The veteran indicated 
that he had undergone endoscopic testing privately, but these 
records were not available for review.  

The most recent VA neurological examination of September 1998 
specifically states that this examination was conducted 
without any records available for review.  This examination 
diagnosed in pertinent part, headaches, insomnia, possible 
sleep apnea, diffuse aching in his arms and extremities and 
joints of unclear etiology and abdominal discomfort of 
uncertain etiology.  Additional records have been associated 
with the claims file subsequent to these examinations.  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Thus, once the records that make up the veteran's medical 
history have been obtained, he should be afforded another 
examination.  

Finally, it is noted that the veteran filed a notice of 
disagreement in April 2000 with a February 2000 rating 
decision that denied service connection for PTSD.  The RO has 
not subsequently issued a statement of the case addressing 
this particular issue.  Since the appellant filed a timely 
notice of disagreement, the Board's jurisdiction has been 
triggered.  In this regard, the United States Court of 
Appeals for Veterans Claims has directed that where an 
appellant has submitted a timely notice of disagreement with 
an adverse decision and the RO has not subsequently issued a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); and Pond v. West, 12 Vet. App. 341, 347 (1999).

Under the circumstances described above, this case is 
remanded for the following:

1.  The veteran should be contacted and requested 
to identify the names, addresses, and approximate 
dates of treatment for all VA and private health 
care providers who may possess additional records 
pertinent to his claims.  After securing any 
necessary authorization from the veteran, the RO 
should attempt to obtain copies of those treatment 
records identified, which have not been previously 
secured.  Any efforts to obtain the records must be 
documented in the claims file.  Any records 
received should be associated with the claims 
folder.

2.  The RO should verify all periods of the 
veteran's service, including the types of service, 
i.e., active duty for training and inactive duty 
training.  At the same time, the RO should ensure 
that all of the veteran's service medical records 
have been obtained, and in particular, those from 
his National Guard service, and those that may have 
been generated during his Gulf War service.  All 
efforts to obtain these records should be 
documented in the claims file, and any records 
received should be associated with the claims file.

3.  Following completion of the above development, 
the veteran should be afforded appropriate 
specialty examinations with regard to his claims 
concerning insomnia, a psychiatric complaints, 
stomach complaints, joint pain and headaches 
resulting from an undiagnosed illness.  The 
ultimate purpose of these examinations is to 
determine whether the veteran has any disability 
causing the symptoms about which he complains which 
may be attributed to a known clinical entity, or 
whether any symptoms are a manifestation of an 
undiagnosed illness.  The claims folder must be 
made available to, and be reviewed by, the 
examiners prior to the examination.  As to the 
conduct and report of the examinations, the 
following should be accomplished:

(a)  The appropriate examiner should note and 
detail the veteran's reported symptoms.

(b)  Each examiner should determine, with 
respect to his or her area of inquiry, whether 
there are any objective medical indications 
that the veteran is suffering from the 
reported symptoms.  In making this 
determination, any indicated special studies 
should be accomplished.  

(c)  If there are objective indications that 
the veteran is suffering the symptoms about 
which he complains, the appropriate examiner 
should note whether it is at least as likely 
as not that the manifestations are 
attributable to a known diagnostic disability 
or disabilities.  If the manifestations cannot 
be attributed to a clinically diagnosed 
illness, the examiner should be asked to 
determine whether there is affirmative 
evidence that the undiagnosed illness was not 
incurred during active service during the Gulf 
War, or that the undiagnosed illness was 
caused by a supervening condition or event 
that occurred after the veteran's departure 
from service during the Gulf War.  An opinion 
as to when any diagnosed disability had its 
onset would also be helpful.  

(d)  All opinions expressed should be set 
forth in a typewritten report and supported by 
reference to pertinent evidence.  

4.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied. 

5.  The RO should issue a statement of the case to 
the veteran and his representative, addressing the 
claim for service connection for PTSD, and which 
includes a discussion of applicable law and 
regulations.  The veteran should also be advised 
that, if he wishes the Board to address this issue, 
he must submit a timely substantive appeal, in 
response to the statement of the case, regarding 
that claim.

6.  The RO should enter its determination as to 
whether service connection is warranted for the 
disabilities at issue under any theory of 
entitlement.  If the RO's determination on any of 
these issues remains adverse, the veteran and his 
representative should be furnished a supplemental 
statement of the case, and be given the opportunity 
to respond thereto.  Thereafter, the case should be 
returned to the Board if otherwise in order.

By this Remand the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purpose of this Remand is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examinations may 
result in the denial of his claim. 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



